Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 1 of 19




          Composite Exhibit “A”
                 Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 2 of 19




0123ÿ567670879 9 ÿ
    ÿ0ÿ
 ÿÿÿ!!6767
" #ÿ$%#ÿÿ&'(')
*+ ,ÿ-./ÿÿ&01'22
"3%4ÿÿ7!7
356ÿ-./ÿÿ(70'1089
:%#,##ÿ ÿÿ67670879 9
$.ÿÿ0ÿ
$.ÿ;<=ÿÿ>2ÿ?(01'(ÿ0(ÿ?1'1)?'ÿ'0
            Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 3 of 19


0123ÿ562789
                                     ÿÿÿ
  !"     #$%ÿ'()*      #+",(-%(.!
/00001       231431010       56678597:ÿ
                             ;6ÿ<=>970=ÿ?ÿ@78A5B8ÿ0>=87:ÿ@5B5C=@=B:ÿ
                             7B0
<0000D       23DE31010       07:5:7;Bÿ
                             @78A5B8ÿ0>=87:ÿ@5B5C=@=B:ÿ7B0ÿ
                             7<<F=8Gÿ23DE31010ÿ>=0=79=8Gÿ23DH31010ÿ
                             =I=0F:=8Gÿ23DH31010ÿ>=:F>B=8Gÿ231431010
/0000D       23DD31010       /A57B:766ÿ;>7C7B5Aÿ/=:7:7;Bÿ
                             0A5<<ÿ50:7;Bÿ/=:7:7;Bÿ6;>ÿ97;A5:7;B<ÿ;6ÿ
                             :5=ÿ657>ÿ8=J:ÿ0;AA=0:7;Bÿ/>50:70=<ÿ50:ÿ
                             5B8ÿ:=I5<ÿ8=J:ÿ0;AA=0:7;Bÿ50:ÿ5B8ÿ
                             8=@5B8ÿ6;>ÿKF>Lÿ:>75A
                                                                                 E-FILED
                                                              Bexar County, County Clerk
            Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 4 of
                                                              Lucy   19
                                                                   Adame-Clark
                                                                                 Submission Date: 9/11/2020 12:03 PM
                                     2020CV04348                                 Accepted Date: 9/14/2020 8:36 AM
                                                                                 Accepted By: Valerie Tristan
                                                                                  /s/ Valerie Tristan
                                                                                 ______________________
                                                 Cause No.                       Deputy Clerk
                                                    §                            In the County Court
 Eric Ortiz, individually and on behalf of all
                                                    §
 others similarly situated,
                                                    §
                                                    §
                                                    §
                      versus                                                     At Law NumberCC#
                                                                                               __ 10
                                                    §
                                                    §
                                                    §
                                                    §                          Bexar County, Texas
 Midland Credit Management, Inc.                    §


CLASS ACTION PETITION FOR VIOLATIONS OF THE FAIR DEBT COLLECTION
          PRACTICES ACT AND TEXAS DEBT COLLECTION ACT
                   AND DEMAND FOR JURY TRIAL


TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, Eric Ortiz, on behalf of himself and all others similarly situated, files this

Original Petition against Defendant, Midland Credit Management, and in support thereof, would

respectfully show this honorable Court and jury the following:

                            I.      PRELIMINARY STATEMENT

       1.      This action arises from the illegal practices engaged in by Defendant, in the

course of attempting to collect consumer debts, which violate the Fair Debt Collection Practices

Act (FDCPA), 15 U.S.C. §§ 1692-1692p, and the Texas Debt Collection Act (“TDCA”), Tex.

Fin. Code § 392 et seq.

       2.      Due to the state of disaster as declared by the Govenor, and per the Texas

Supreme Court’s emergency orders the statute of limitations on Plaintiff’s claims are tolled until

September 15, 2020.

       3.      The FDCPA regulates the behavior of “debt collectors” (including collection

agencies, collection attorneys, and debt buyers) when attempting to collect a consumer debt.

Congress found “abundant evidence of the use of abusive, deceptive, and unfair debt collection

                                                                                           page 1 of 12
            Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 5 of 19



practices by many debt collectors” which “contribute to a number of personal bankruptcies,

marital instability, loss of jobs, and invasions of individual privacy.” 15 U.S.C. § 1692(a). The

FDCPA was expressly adopted “to eliminate abusive debt collection practices by debt collectors,

to ensure that those debt collectors who refrain from using abusive debt collection practices are

not competitively disadvantaged, and to promote uniform State action to protect consumers

against debt collection abuses.” 15 U.S.C. § 1692(e).

       4.      The FDCPA focuses on the conduct of the debt collector and not on the merits of

the alleged debt. Whether a debt is actually owed has no relevance to whether the debt collector

complied with the FDCPA. Consequently, the individuals from who debt collectors seek

payment are defined as “consumers.” 15 U.S.C. § 1692a.

       5.      The FDCPA, at 15 U.S.C. § 1692c, limits when and with whom a debt collector

may communicate when attempting to collect a debt and, unless expressly permitted under

§ 1692c, 15 U.S.C. § 1692b restricts a debt collector’s communications with third parties to

obtaining “location information” about the consumer.

       6.      When collecting or attempting to collect a debt, the FDCPA demands the debt

collector treat people respectfully, honestly, and fairly by proscribing its use of: (a) harassing,

oppresive, and abusive conduct; (b) false, deceptive, or misleading means or representations; and

(c) unfair or unconscionable means. 15 U.S.C. §§ 1692d, 1692e, and 1692f. Each of those

Sections contain a list of specific per se violations but they are nonexclusive and do not limit the

general application of each Section’s broad prohibitions.

       7.      When the collection process starts, the FDCPA requires a debt collector to

provide a consumer with basic debt information and the consumer’s right to debt-verification. 15

U.S.C. § 1692g(a).




                                                                                         page 2 of 12
              Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 6 of 19



        8.      When the collection process escalates to litigation, the FDCPA prohibits lawsuit

from being commenced in a distant venue. 15 U.S.C. § 1692i.

        9.      A debt collector’s conduct violates the FDCPA when viewed from the perspective

of an “unsophisticated” or “least sophisticated” consumer. Goswami v. Am. Collections Enter.,

Inc., 377 F.3d 488, 495 (5th Cir. 2004). Consistent with both standards, the Fifth Circuit assumes

the debtor is “neither shrewd nor experienced in dealing with creditors.” Id. The Fifth Circuit

seeks to protect “all consumers, including the inexperienced, the untrained and the credulous,

from deceptive debt collection practices.” Taylor v. Perrin, Landry deLaunay & Durand, 103

F.3d 1232, 1236 (5th Cir. 1997).

        9.      The FDCPA is a strict liability statute, which provides for actual or statutory

damages upon the showing of one violation. When a debt collector fails to comply with the

FDCPA “with respect to any person,” it “is liable to such person in an amount equal to the sum

of” “any actual damage sustained,” “additional” or statutory damages, costs, and reasonable

attorneys’ fees. 15 U.S.C. § 1692k(a). Statutory damages are limited: a plaintiff may recover no

more than $1,000; a class may recover no more than $500,000 or 1% of the debt collector’s net

worth, whichever is less. Id.

        10.     The TDCA, like the FDCPA, prohibits debt collectors from using deceptive,

coercive, threatening, abusive, and other repugnant practices for the purpose of collecting a

consumer debt. Tex. Bus. & Com. Code Ann § 17.50; Cushman v. GC Services, L.P., 397 Fed.

Appx. 24 (5th Cir. 2010) (discussing the “tie-in” provision between the TDCA and deceptive

practices Acts).

        11.     Plaintiff, on behalf of herself and all others similarly situated, seeks statutory

damages, injunctive relief, attorney fees, costs, and all other relief, equitable or legal in nature, as

deemed appropriate by this Court, pursuant to the FDCPA, TDCA, and all other common law or

                                                                                           page 3 of 12
              Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 7 of 19



statutory regimes.

                             II.     DISCOVERY CONTROL PLAN

        10.     Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the

Texas Rules of Civil Procedure. This case involves complex issues and will require extensive

discovery. Therefore, Plaintiff will ask the Court to order that discovery be conducted in

accordance with a discovery control plan tailored to the particular circumstances of this suit.

                                          III.    PARTIES

        12.     Plaintiff, Eric Ortiz, is a natural person.

        13.     At all times relevant to this complaint Plaintiff was a citizen of, and resided in, the

City of San Antonio, Bexar County, Texas.

        14.     Defendant, Midland Credit Management, Inc., is a for profit Kansas corporation

and, on information and belief, is registered to transact business in Texas.

        15.     A principal business location of Midland is 3111 Camino Del Rio North, Suite

1300, San Diego, California 92108

        16.     Midland may be served with process via its registered agent Corporation Service

Company d/b/a CSC-Lawyers Inc. at 211 E. 7th Street, Suite 620 Austin, Texas 78701.

                              IV.     VENUE AND JURISDICTION

        17.     Venue is appropriate in Bexar County, Texas because all or a substantial part of

the acts or omissions giving rise to the causes of action were committed in Bexar County, Texas

and the Plaintiff is located in Bexar County, Texas. Accordingly, venue is proper pursuant to

Texas Civil Practice and Remedies Code § 15.002.

        18.     This Court has jurisdiction of Plaintiff’s claims as it is a court of competent

jurisdiction per 15 U.S.C. § 1692k(d) and Plaintiffs’ damages are within this Court’s

jurisdictional limits.


                                                                                         page 4 of 12
              Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 8 of 19



                                            V.      FACTS

        19.     Midland is a bulk purchaser of portfolios of defaulted consumer debt from banks

and finance companies, as well as other debt buyers, for pennies on the dollar.

        20.     After purchasing defaulted consumer debts from third parties, Midland undertakes

to liquidate those debts by filing lawsuits to collect them.

        21.     On information and belief, Midland has been the plaintiff in more than 10,000

lawsuits in state courts in Texas in the twelve months prior to filing this lawsuit.

        22.     Filing a lawsuit is a hard expense to Midland.

        23.     To avoid spending money on a debt that may not be recoverable, Midland sends

letters attempting to settle debts before filing suit.

        24.     Midland has a series of no less than four letters its sends to consumers.

        25.     This course of letters begins at or around the time Midland acquires a debt.

        26.     This course of letters ends with a series of “pre-litigation” letters.

        27.     This lawsuit concerns one of these “pre-litigation” letters.

        28.     The letter, attached as Exhibit A, with appropriate redactions, states that its is the

“FINAL NOTICE.”




        29.     This letter further states “ATTORNEY REVIEW PLANNED.”


                                                                                          page 5 of 12
             Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 9 of 19




       30.     All of this verbiage is intended to invoke fear in a consumer that an attorney will

review their file and make the decision to sue.

       31.     This letter in the words of the 7th Circuit is designed to raise “the price of

poker.”1

       32.     On information and belief Midland’s “attorney review” is immaterial.

       33.     Midland review process consists of a lawyer scrolling through a spreadsheet.

       34.     No attorney employed by Midland reviews a consumer’s account documents in

deciding whether to file suit.

       35.     The letter goes on to describe how Midland’s attorney will sue Ortiz, serve him,

and seek to obtain a judgment.

       36.     Once a judgment is obtained Midland’s letter states:




       37.     This is false.

       38.     A judgment does not give Midland the ability to obtain a lien against Ortiz’s

property.

       39.     Under Texas law, Ortiz and all other Texans enjoy broad exemptions.



1
  An unsophisticated consumer, getting a letter from an "attorney," knows the price of poker has
just gone up. And that clearly is the reason why the dunning campaign escalates from the
collection agency, which might not strike fear in the heart of the consumer, to the attorney, who
is better positioned to get the debtor's knees knocking. Avila v. Rubin, 84 F.3d 222, 229 (7th Cir.
1996)


                                                                                         page 6 of 12
             Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 10 of 19



       40.      These exemptions include Ortiz’s home, vehicle, personal property, two firearms,

and other assets. 2

       41.      Midland’s unqualified statement that it can obtain a lien against Ortiz’s property

is false and misleading.

       42.      Midland uses the Letter as a deceptive and unfair collection ploy to trick

consumers into calling it at which time the Midland engages in deceptive and unfair conduct to

scare unsophisticated consumers into entering into unfavorable payment agreements.

                                  VI.    CLASS ALLEGATIONS

       43.      Defendant’s conduct is consistent with its policies and practices when attempting

to collect debts from consumers. Consequently, this action is brought by Plaintiff, individually

and on behalf of all other persons similarly situated, pursuant to Rule 42 of the Texas Rules of

Civil Procedure.

       44.      Class Definition. The Class is defined as:

                      All natural persons to whom Midland Credit Management,
                      Inc. mailed a written communication in the form of Exhibit
                      A to a Texas address during the Class Period.

       45.      The identities of Class members are readily ascertainable from the business

records of Midland.

       46.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 42 of the Texas Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

             (a) Numerosity. On information and belief, the Class is so numerous that joinder of

                all members would be impractical and includes at least 40 members.

             (b) Common Questions Predominate. Common questions of law and fact exist as to


       2
           See Tex. Prop. Code §§ 41 and 42.
                                                                                       page 7 of 12
               Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 11 of 19



                  all members of the Class and those questions predominate over any questions or

                  issues involving only individual class members because such questions and issues

                  concern the same conduct by Defendant with respect to each Class member.

               (c) Typicality. Plaintiff’s claims are typical of the Class because those claims arise

                  from a common course of conduct engaged in by Defendant.

               (d) Adequacy. Plaintiff will fairly and adequately protect the interests of the Class

                  members because he has no interests adverse to the interests of the Class

                  members. Moreover, Plaintiff is committed to vigorously litigating this matter and

                  retained counsel experienced in handling consumer lawsuits, complex legal

                  issues, and class actions. Neither Plaintiff nor his counsel have any interests

                  which might cause them not to vigorously pursue the instant class action lawsuit.

         47.      Certification of a class under Rule 42(b)(3) of the Texas Rules of Civil Procedure

is appropriate in that the questions of law and fact common to the Class members predominate

over any questions affecting an individual member, and a class action is superior to other

available methods for the fair and efficient adjudication of the controversy.

         48.      Based on discovery and further investigation (including, but not limited to,

disclosure by Defendant of class size and net worth), Plaintiff may, in addition to moving for

class certification using modified definitions of the Class and/or Class claims, and the Class

period, seek class certification only as to particular issues as permitted under Tex. R. Civ. P.

42(d).

                       VII.    COUNT ONE: VIOLATION OF THE FDCPA

         49.      Plaintiff realleges and incorporates by reference the allegations in the preceding

paragraphs of this Complaint.

         50.      Midland is a “debt collector” within the meaning of 15 U.S.C. § 1692a(6).


                                                                                           page 8 of 12
             Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 12 of 19



       51.      The Debt is a “debt” within the meaning of 15 U.S.C. § 1692a(5).

       52.      Plaintiff is a “consumer” within the meaning of 15 U.S.C. § 1692a(3).

       53.      The Letter was a “communication” within the meaning of 15 U.S.C. § 1692a(2).

       54.      Midland’s use and mailing of the Letter violated the FDCPA in one or more of the

following ways:

                (a)   Using false, deceptive, and misleading representations or means in

                      connection with the collection of any debt in violation of 15 U.S.C. §1692e

                      including, but not limited to, §§ 1692e(2), 1692e(5), and 1692e(10); and

                (b)   Using unfair or unconscionable means in violation of 15 U.S.C. § 1692f

                      including, but not limited to, §§ 1692f(1).

       55.      Plaintiff was deceived by the Letter and denied truthful and accurate information

required by the FDCPA and suffered actual damages as a result of Defendant’s conduct.

       56.      Midland’s conduct invaded the rights of Plaintiff that are protected by the

FDCPA, the invasion and/or deprivation of which caused an injury-in-fact.

       57.      Based on a single violation of the FDCPA, Defendant is liable to Plaintiff for such

relief allowed under 15 U.S.C. § 1692k.

                      VIII. COUNT TWO: VIOLATION OF THE TDCA

       58.      Plaintiff realleges and incorporates by reference the allegations in the preceding

paragraphs of this Complaint.

       59.      Midland is engaged in the act and/or practice of “debt collection” as that term is

defined by Tex. Fin. Code § 392.001(5).

       60.      Midland is a “debt collector” within the meaning of Tex. Fin. Code § 392.001(5).

       61.      Midland is a “third-party debt collector” as that term is defined by Tex. Fin. Code

§ 392.001(7).


                                                                                        page 9 of 12
             Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 13 of 19



       62.      The Debt is a “consumer debt” as defined by Tex. Fin. Code § 392.001(2).

       63.      Ortiz is a “consumer” within the meaning of Tex. Fin. Code § 392.001(1).

       64.      Midland violated the TDCA including but not limited to:

                      1. Tex. Fin. Code § 392.304(a)(8) by misrepresenting the character, extent,

                         or amount of a consumer debt and whether a legal obligation exists for the

                         consumer to pay it;

                      2. Tex. Fin. Code § 392.301(a)(7) by threatening that nonpayment of a

                         consumer debt will result in the seizure, repossession, or sale of the

                         person's property without proper court proceedings;

                      3. Tex. Fin. Code § 392.301(a) (8) by threatening to take an action prohibited

                         by law; and

                      4. Tex. Fin. Code § 392.304(a)(19) by using false, deceptive, and misleading

                         representations and/or deceptive means to collect or attempt to collect any

                         debt or to obtain information concerning a consumer.

       112.     Midland’s illegal conduct invaded the rights of Plaintiff which are protected by

the TDCA, the invasion of which caused injury-in-fact.

                                   IX.    PRAYER FOR RELIEF

       114.     WHEREFORE, Plaintiff respectfully requests the Court enter judgment in his

favor and against Defendant. Specifically, Plaintiff requests an Order:

   A. With respect to Court One:

                (a)      Certifying that this action may be maintained as a class action pursuant to

                         Tex. R. Civ. P. 42 including defining the Class, defining the class claims,

                         and appointing Plaintiff’s attorneys as class counsel;

                (b)      Awarding such actual damages as may be proven to Plaintiff and to the


                                                                                        page 10 of 12
      Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 14 of 19



                 members of the Class pursuant to 15 U.S.C. § 1692k(a)(1);

          (c)    Awarding statutory damages to Plaintiff pursuant to 15 U.S.C.

                 § 1692k(a)(2)(A) and § 1692k(a)(2)(B)(i);

          (d)    Awarding of statutory damages for the Class pursuant to 15 U.S.C.

                 § 1692k(a)(2)(B)(ii);

          (e)    An incentive award for Plaintiff, in connection with his services to the

                 Class in an amount to be determined by the Court after judgment is

                 entered in favor of the Class;

          (f)    Adjudging this action to be a successful action under 15 U.S.C.

                 § 1692k(a)(2)(B)(3) and awarding reasonable attorneys’ fees including

                 litigation expenses;

          (g)    Awarding costs of suit as allowed by law;

          (h)    Awarding, to the extent the recovery of attorney’s fees, litigation

                 expenses, and costs pursuant to 15 U.S.C. § 1692k(a)(3) causes a negative

                 tax consequence to Plaintiff and/or the Class, a sum sufficient to

                 ameliorate such consequences; and,

          (i)    For such other and further relief as may be just and proper.

B. With respect to Count Two:

          (i)    Certifying that this action may be maintained as a class action pursuant to

                 Tex. R. Civ. P. 42 including defining the class, defining the class claims,

                 and appointing Plaintiff’s attorneys as class counsel;

          (ii)   Awarding injunctive relief to prevent or restrain further violations of

                 Chapter 392 of the Texas Finance Code pursuant to Tex. Fin. Code

                 § 392.403(a)(1);

                                                                                page 11 of 12
          Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 15 of 19



              (iii)   Awarding such actual damages as may be proven by Plaintiff and by the

                      members of the Class pursuant to Tex. Fin. Code § 392.403(a)(2);

              (iv)    An incentive award for Plaintiff, in connection with hisshe services to the

                      Class in an amount to be determined by the Court after judgment is

                      entered in favor of the Class;

              (v)     Adjudging Plaintiff to have successfully maintained an action under Tex.

                      Fin. Code § 392.403(a), and awarding reasonable attorney’s fees and costs

                      pursuant to Tex. Fin. Code § 392.403(b);

              (vi)    Awarding costs of suit as allowed by law; and

              (vii)   Awarding, to the extent the recovery of attorney’s fees, litigation

                      expenses, and costs pursuant to 15 U.S.C. § 1692k(a)(3) causes a negative

                      tax consequence to Plaintiff and/or the Class, a sum sufficient to

                      ameliorate such consequences; and,

              (viii) For such other and further relief as may be just and proper.

                                   X.      JURY DEMAND

115.   Demand is hereby made for trial by jury.


                                                Respectfully submitted,

                                                        s/ William M. Clanton
 Dated: September 11, 2020
                                               William M. Clanton (TX Bar No. 24049436)
                                               LAW OFFICE OF BILL CLANTON, P.C.
                                               926 Chulie Drive
                                               San Antonio, TX 78216
                                               Telephone: (210) 226-0800
                                               Facsimile: (210) 338-8660
                                               E-Mail: bill@clantonlawoffice.com

                                               Attorney for Plaintiff, Eric Ortiz



                                                                                     page 12 of 12
           ~
           07- 12-2019
                                Midland
                                Credit
                                Managemen‘
                                              Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 16 of35019

                                                                                      A'I'I‘   R1\TE    REVIEW PLA1\TN'ED
                                                                                                                            Comino De La      Reina




                                                                                                                                  Pre—Legal Department
                                                                                                                                                      Suilexz
                                                                                                                                       Son Diego, CA 921
                                                                                                                                        Mldlundcredmcom



                                                                                                                                       Ph: (300) 9392353
                                                                                                                                    Sun-Th:
                                                                                                                                  Fri-Sat:
                                                                                                                                               6am-9pm PT:
                                                                                                                                             Sam-4:30pm PT;
                         Eric Ortiz

                         San Antonio, TX 78223-1109
                         "nI‘II||'lI'-'-I-'II-"I'-"'II'-I‘IIII||m|'||'---"I|I||I'-I




                                          ~                 TO REPLY                  RESULT I    A'I'I‘OBl\TEY     BEVIE
            RE: Comenity Capital Bank                 Gamestop
            Reference MGM Account                Numberznoz
            Current Owner: Midland Funding LLC
            Dear Eric
            This is a demand for mu payment of $2,267.78. Please call our Pre-Legal department at (800) 939-2353 by
                                                 I


            O8-O6-2019 to resolve this account. If you do not reply, we plan on sending your account to an attorney in the
            state of TX.
            Vvhat will an attorney do?
            We intend to have a lawsuit filed against you. Before a lawsuit can be filed, an attorney must review your
            account. Ifthe‘a’ctorney'de'termines th’e‘f‘e is caus'eTox‘-‘a suit, they will:
            9 Commence a lawsuit in a local court
            0 Serve a copy of the lawsuit personally on you, which could be done by a process server, a sher:1.i‘f, or other            _


               means
            0 Seek to obtain a judgment

            How could a judgment ixnpact you?
           If we receive a judgment, you may be responsible for court costs and post-judgment interest charges. In
           addition, we may choose to attempt the following post—;}udgment remedies:
           0 Obtain a lien against your property
           o Garnish your bank account(s)
           0 Obtain information about your assets, which could be done by a notice request, deposition, or a subpoena to
              appear in court
 3 V\That              are      my options?
            We want to help you resolve this matter voluntarily. With flexible payment options tailored to your needs, we
            will work to avoid sending your account to an attorney.
 5000059




 0101




            Contact us today at (800) 939-2353 to discuss what options are available.
            Sincerely,
            Tm 393%
           Tim Bolin, Division Manager
           PS. Your prompt attention is necessary to avoid the possibility of attorney review. Call (800) 939-2353
           0806-W19.                                                                                               by




                                                       We are not obligated to renew any offers provided
                                         '_’L§A5§,S|£B§VERS,E SIDE F_QB.IMEQRTANT_DIsCL0sURE |NF,03MAT\ON

                                                                  '02
§<_ _ A _                  ,_   _ _ ._                                                                                                       ,_l_,,___
           MCM Account Number                                                                          Manage Your Account Online
           5""?-'"‘   33'3”CE                                        $2,267.78                                  Mid|andCredit.com
           T°‘a'E"c'°=ed
                                                                                                  ortan        Payme tlnformation
                                                                                                         Midland Credit Management
                         Mail Payments     to;                                                    Enter yourMCM Account 3: on all payments
                         Midland Credit Management,         Inc
                         P.O. Box 51319
                         Los Angeles, CA 90051-5619
                                                                                                               se habla espanol


                                                            ‘E03
                                                                                                               (877) 265-3899
                                                                                                                                                         J
                                                     1-E’
                                                                                                                                                      RC3C
                                             Important Disclosure Information:
                            Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 17 of 19
            Please understand this is a communication from a debt collector. This is an attempt to collect a debt
            Any information obtained will be used for that purpose.
                                           .         -.-u             o         0-.       .o-      a      0-0:         ---—n

                                                                                                                     -202
      Numbe,372
                                                                            .         .   .   .

      Original Creditor                  Comenity Capital Bank                        MCM Account Number




                                                     ~~~
      Original    Account
                                                                                      Charge-Off Date                10-31-2018
      c”"e”t Credk°r                     Mldlalld Funding LLC                                                        Midland Credit Management    Inc.
      The sole owner of this                                                          current service,-
~~    debt                          ~~

                                                                  ’
                                                                      Important Contact Information
                                                     ~                                                     ~
                                                           Send disgutes or an instrument tendered as
     Send Payments to:                                     satisfaction of a debt t ~
                                                           full                                                  Ph sical Pa ments for Colorado Residents:
     Midland Credit Management,                Inc     Attn: Consumer Support Services
                                                     ~~~                                                   ~~~
                                                                                                                 80 Garden Center
     P.O. Box 51319
                                                       320 East Big Beaver Rd
                                                     ~ Suite 300                                           ~ Suite 3
     Los Angeles, CA 90051-5619                      ~
                                                       Troy, MI 48083
                                                                                                           ~ Broomﬁeld,     CO 80020
                                                       You may also call: (800) 939-2353                         Phone (303) 920-4763
 Ifyour payment method is a credit card, it may be processed through our international card processor. Although our policy is to
 not charge consumers fees based upon their payment method, your card issuer may elect to do so due to the location of the card
 processor. If an international transaction fee has been charged by your card issuer, that fee is eligible for reimbursement. You may
 contact your Account Manager to modify your payment method to avoid these charges in the future and for information to
 initiate       your reimbursement.

 We are required under state law to notify consumers of the following additional rights. This list does not contain a complete                            lis
     of the rights   consumers have under applicable law:
 NMIS ID: 934164
 IF      LIVE IN MASSACHUSETTS, THIS APPLIES TO YOU: NOTICE OF IMPORTANT RIGHTS: You have the right to make a written o
          YOU
 oral request that telephone calls regarding your debt not be made to you at your place of employment. Any such oral request will
 be valid for only ten (10) days unless you provide written confirmation of the request postmarked or delivered within seven (7)
 days of such request. You may terminate this request by writing to MCM.

 IF       YOU   LIVE IN   MINNESOTA, THIS APPLIES TO YOU: This collection agency is               licensed by the Minnesota       Department of Commerce
 IFYOU LIVE IN NEW YORK CITY, THIS APPLIES TO YOU: New York City Department of Consumer Affairs License                                   Number 1140603,
 1207829, 1207820, 1227728, 2022587, 2023151, 2023152, 2027429, 2027430, 2027431 and 2058507.
     IF   YOU LIVE IN NORTH CAROLINA, THIS APPLIES TO YOU:
                                                      North Carolina Department of Insurance Permit #101659, #4182, #4250
 #3777, #111895, #112039, #113170, #113236 and #112678. Midland Credit Management, Inc. 320 E Big Beaver Rd. Suite 300,
 Troy,      MI 48083
 IF    YOU LIVE IN TENNESSEE, THIS APPLIES TO YOU: This collection agency is licensed by the Collection Service Board of the
     Department of Commerce and Insurance.




                                                                                                                                                         PRO
Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 18 of 19
Case 5:20-cv-01205 Document 1-3 Filed 10/12/20 Page 19 of 19
